Case 1:19-cv-02126-CMA-NYW Document 29 Filed 09/30/19 USDC Colorado Page 1 of 3




                               IN UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

                                               )
  Otter Products, LLC,                         )
                                               )
                 Plaintiffs,                   )
                                               )
         v.                                    )              Case No.: 1:19-cv-02126
                                               )
  The Jel Sert Co.,                            )
                                               )
                 Defendant.                    )
                                               )

                                     NOTICE OF DISMISSAL




         Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby dismisses of all claims and

  counterclaims in this action with prejudice, with each party to bear its own costs, expenses and

  attorneys’ fees.


  Dated: September 30, 2019

                                                       Jointly submitted,


                                                       By: /s/ Ryan James Fletcher
                                                       Ryan James Fletcher, Ph.D., #43027
                                                       MERCHANT & GOULD P.C.
                                                       1801 California St., Suite 3300
                                                       Denver, CO 80202
                                                       Telephone: 303.357.1670
                                                       Facsimile: 612.332.9081

                                                       Heather Kliebenstein
                                                       MERCHANT & GOULD P.C.
                                                       150 South Fifth Street, Suite 2200
                                                       Minneapolis, MN 55402

                                                   1
Case 1:19-cv-02126-CMA-NYW Document 29 Filed 09/30/19 USDC Colorado Page 2 of 3




                                           Telephone: 612.332.5300
                                           Facsimile: 612.332.9081

                                           Ian McFarland
                                           MERCHANT & GOULD P.C.
                                           9717 Cogdill Road, Suite 101
                                           Knoxville, TN 37932
                                           Telephone: 865.380.5960
                                           Facsimile: 612.332.9081

                                           Attorneys for Plaintiff




                                       2
Case 1:19-cv-02126-CMA-NYW Document 29 Filed 09/30/19 USDC Colorado Page 3 of 3




                                CERTIFICATE OF SERVICE
        The undersigned hereby certifies that on September 30, 2019, a true and accurate copy of
  the NOTICE OF DISMISSAL with the Clerk of the Court using the CM/ECF System to:


   Cindy Coles Oliver                               Antony J. McShane
   Nathan B. Thoreson                               Andrew Fraker
   LEWIS ROCA ROTHGERBER CHRISTIE                   NEAL, GERBER & EISENBERG LLP
   LLP                                              2 North LaSalle St., Suite 1700
   1200 17th St., Suite 3000                        Chicago, IL 60602
   Denver, CO 80202




                                                           /s/ Shannon Maney________
                                                           Shannon Maney




                                                3
